DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022, has been entered.

	In response, the applicant amended claims 1, 9, and 16. Claims 1-20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendments
	With respect to the rejections of claims 1-20 under 35 U.S.C. 112 first paragraph, Applicant has appropriately amended the claims. The “map” function has been deleted from the claims. As such, the rejections of claims 1-20 under 35 U.S.C. 112 first paragraph have been withdrawn.

	Applicant’s amendments, with respect to the rejections of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive. Applicant has amended the claims to require the success criterion to be defined based on maintenance of central processing unit (CPU) usage and productivity. As such, the broadest reasonable interpretation of the claims has been narrowed to the extent that various embodiments discussed in the specification are now excluded from the scope encompassed by the claim language. Specifically the advertising/marketing embodiments (wherein success is defined based on sales/purchases or other marketing conversion and the “journey” is a series of marketing/promotional actions/touchpoints/impressions) and the fitness plan embodiments (where success is defined based on fitness level/activity improvement and the “journey” is a series of recommended fitness activities) are no longer encompasses by the claim language. A broadest reasonable interpretation of the claims is informed by the disclosed embodiment (e.g., found in Fig. 4 and paragraphs [0075]-[0093] of the published disclosure) where success is defined based on maintenance of central processing unit (CPU) usage and productivity and the journey is a series of server maintenance operations involving application/service execution. No other embodiments mention CPU usage maintenance or productivity. Having limited the claims such that the success criterion is defined based on maintenance of central processing unit (CPU) usage and productivity (which also varies across industry and indicates a benchmark proportion), and such that the generated journey specifies operations to be implemented by a device that increases efficiency of operations of the device compared to an efficiency associated with performance of a pre-specified set of operations, the Examiner is persuaded that the claims are now directed to an improvement to an improvement to a computer-related technology or technological environment. Examiner notes that no such technical improvement is found in the excluded advertising or fitness embodiments discussed in the specification. The rejections of claims 1-20 under 35 U.S.C. 101 have been withdrawn accordingly.
Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Yan et al. (U.S. PG Pub No. 2019/0278378, September 12, 2019 - hereinafter "Yan”);  Chater et al. (U.S. PG Pub No. 2016/0042388, February 11, 2016 - hereinafter "Chater”); Chittilappilly et al. (U.S. PG Pub No. 2016/0210658, July 21, 2016); Ganti et al. (U.S. PG Pub No. 2020/0273052, August 27, 2020); Little et al. (U.S. PG Pub No. 2015/0161658, June 11, 2015); “Optimal Sequential Exploration: A Binary Learning Model” (Bickel, J. & Smith, James. (2006). 3. 16-32. 10.1287/deca.1050.0052);




Yan discloses analyzing patterns in clustered touchpoint time-series data to determine marketing attribution and transitional probabilities between states.
Chater discloses determining, for each cluster of the plurality of clusters and based on a corresponding network, an estimated time interval to a specified number of conversions, and an event sequence analyzer, executed by the at least one hardware processor, to ascertain, for the plurality of clusters, a success criterion that represents a positive outcome in the estimated time interval.
Chittilappilly teaches analyzing patterns in clustered touchpoint time-series data to determine marketing attribution and transitional probabilities between states.
Ganti teaches analyzing patterns in clustered touchpoint time-series data to determine marketing attribution and transitional probabilities between states.
Little teaches analyzing patterns in clustered touchpoint time-series data to determine marketing attribution and transitional probabilities between states.
“Optimal Sequential Exploration: A Binary Learning Model” discloses analyzing sequences of events and determining probability of success at each event and determining an optimal sequence of events that leads to success.

As per Claims 1, 9, and 16, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the specific combination of claim limitations recited. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. 
Examiner notes that the claim language has been amended to require the success criterion to be defined based on maintenance of central processing unit (CPU) usage and productivity. As such, the broadest reasonable interpretation of the claims has been narrowed to the extent that various embodiments discussed in the specification are now excluded from the scope encompassed by the claim language. Specifically the advertising/marketing embodiments (wherein success is defined based on sales/purchases or other marketing conversion and the “journey” is a series of marketing/promotional actions/touchpoints/impressions) and the fitness plan embodiments (where success is defined based on fitness level/activity improvement and the “journey” is a series of recommended fitness activities) are no longer encompasses by the claim language. A broadest reasonable interpretation of the claims is informed by the disclosed embodiment (e.g., found in Fig. 4 and paragraphs [0075]-[0093] of the published disclosure) where success is defined based on maintenance of central processing unit (CPU) usage and productivity and the journey is a series of server maintenance operations involving application/service execution. No other embodiments mention CPU usage maintenance or productivity. Despite any disclaiming language in the specification, the ascertained success criterion (and therefore the resulting data analysis steps) associated with these other embodiments are not substantially equivalent. In other words, the step of ascertaining a success criterion for the advertising/fitness embodiments is not performed in substantially the same way and does not lead to a substantially similar result.
Claims 2-8, 10-15, and 17-20 depend upon claims 1, 9, or 16 and have all the limitations of claims 1, 9, or 16 and are allowable for the same reason.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621